Citation Nr: 1448259	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for bursitis of the right elbow, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from March 1996 to March 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied the Veteran's claim for a rating in excess of 10 percent for bursitis of the right elbow.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in February 2010. 

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.

In June 2011, the Board expanded the claim for higher rating to include extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b), and remanded the expanded claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further action.  A supplemental SOC (SSOC), reflecting the continued denial of the claim, was issued in April 2012.

In February 2013, the claim was again remanded to the RO, via the AMC, for further action.  A June 2013 SSOC reflects the continued denial of the claim.

In September 2013, the claim was again remanded to the RO, via the AMC, for further action.  An August 2014 SSOC reflects the continued denial of the claim.

The Board notes that this appeal is now being processed using Veterans Benefits Management System (VBMS) paperless claims processing.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of the electronic records.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished, to the extent possible. 

2.  After numerous prior unsuccessful attempts to have the Veteran undergo an adequate examination in connection with the current claim for increased rating, the Veteran has failed, without good cause, to report for VA examinations scheduled in conjunction with her claim.


CONCLUSION OF LAW

Denial of the claim for an increased a rating in excess of 10 percent for bursitis of the right elbow, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), as a matter of law, is warranted.  38 C.F.R. § 3.655(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In connection with the claim on appeal, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim is being denied as a matter of law.  As such, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

II.  Analysis

In a December 2001 rating decision, the RO granted service connection for bursitis of the right elbow, and assigned a 10 percent rating. 

The Veteran filed the current claim for increase in April 2008.  She underwent VA examination in June 2009.  The examination noted, among other things, that the right elbow flexion was to 100 degrees; there was pain, some swelling, and tenderness.  There was no right elbow effusion, heat, or ankylosis.  Recurrent bursitis of the right elbow was diagnosed.

In her February 2010 substantive appeal, the Veteran complained of chronic pain and stated that her bursitis of the right elbow had worsened, requiring her to take pain medication on a daily basis. 

During the April 2011 Board hearing, the Veteran stated that her right elbow disability caused daily pain that radiates from her shoulder to her hand.  She noted that the pain was worse in the winter and with certain weather changes (e.g., rain).  The Veteran reported taking over the counter pain medications, such as Advil, on a daily basis for her right elbow pain.  She also noted that, occasionally, her primary care physician would prescribe her pain medication.  She testified that her right elbow disability caused sleeplessness due to the constant pain.  The Veteran also noted that the right elbow disability limited her ability to type and impacted her productivity at work.

In June 2011, the Board remanded the Veteran's claim for further development of the evidence, to include arranging for the Veteran to undergo VA examination to obtain information as to the current level of severity of her right elbow disability.  In the remand, the Board specifically notified the Veteran that failure to report for any scheduled VA examination, without good cause, would result in denial of her claim for increase, citing 38 C.F.R. § 3.655(b). 

The Veteran was scheduled for a VA examination in August 2011 but did not report.  However, it appeared that she may not have received notice of the examination. 

The Board noted that documents in the claims file reflect some possible confusion on VA's part as to the Veteran's current address.  The records reflect that, when VA previously scheduled the Veteran for a VA examination in 2008, notice of the date and time of the examination was sent to an address, on "Riverdale road".  The Veteran subsequently informed VA that the "Riverdale road" address was not current, and provided an updated address.  Regarding the examination scheduled in 2011, pursuant to the prior remand, the Board noted that the actual notice of the date and time of the examination had not been associated with the claims file, as requested.  However, the fact that the same "Riverdale road" address was listed on the 2011 Compensation and Pension inquiry report pertaining to the examination in question suggested that the VA medical center at which the examination was to take place still did not have a current, correct address for the Veteran.

Therefore, in the interest of due process, the Board found that the Veteran should be given another opportunity to report for a VA examination to obtain the clinical findings and other medical information needed to resolve the current claim on appeal.

Thereafter, in February 2013, the Board again remanded the Veteran's claim to arrange for the Veteran to undergo a VA examination.  In the remand, the Board again specifically notified the Veteran that failure to report for any scheduled VA examination, without good cause, would result in denial of her claim for increase, citing 38 C.F.R. § 3.655(b). 

In March 2013 the Agency of Original Jurisdiction (AOJ) provided the relevant VA medical center with the Veteran's address listed as "Red Maple Court."  The AOJ also sent a duty-to-assist letter to the same address.  The Board notes, however, that in April 2013 the AOJ verified the Veteran's address, and the Veteran's most recent address was listed on an address verification summary report as "Signet lane".  The AOJ then sent a duty-to-assist letter to that address in April 2013.  Subsequent to the April 2013 letter, in May 2013, the Veteran submitted the VCAA notice response.

The Board previously noted, however, that it was unclear whether the pertinent VA medical facility actually received the updated address, as it was noted that the Veteran again failed to report to the May 7, 2013 VA examination.  In June 2013, the AOJ requested that the pertinent  VA medical center either send or email a copy of the notification letter that was sent to the Veteran.  Although no such notice was received, the AOJ denied the claim.

Under the circumstances of the case, and in the interest of due process, the Board found that the Veteran should, again ,be given another opportunity to report for a VA examination to obtain the clinical findings and other medical information needed to resolve the current claim on appeal.

Thereafter, in September 2013, the Board again remanded the Veteran's claim to arrange for the Veteran to undergo a VA examination.  In the remand, the Board again explicitly advised the Veteran that failure to report for any scheduled VA examination, without good cause, would result in denial of her claim for increase, citing 38 C.F.R. § 3.655(b).

Review of the claims file, reveals that the Veteran did not respond to VA's attempted appointments on November 6, 2013, and on December 30, 2013.  Subsequently, the Veteran failed to report to an April 18, 2014 VA examination, and it was documented that "Veteran did not RSVP".  On April 18, 2014, the AOJ called the VA Medical Center in Washington to clarify what "RSVP" meant, and it was explained to the AOJ that messages were left for the Veteran, but that she never called back or showed up for her appointments.  The AOJ documented that the Veteran's address was checked again to see if it was current.  In a May 2014 letter, the Veteran was notified that the AOJ had conducted an address search and found that "Red Maple Court" was her current address.  She was informed that within 30 days, the AOJ it would request the nearest VA Medical Center to schedule her examination.  The Veteran was asked to inform the AOJ t if she would be changing her address any time soon.  The evidence shows that the Veteran failed to respond or report to VA examinations scheduled for May 13, 2014 and July 23, 2014.

As noted above, the claim on appeal has been remanded several times to give the Veteran an opportunity to report to a scheduled VA examination, as there appeared to have been some confusion with regard to her current, correct address.  The record reflect substantial efforts by the AOJ to ensure, for the purpose of scheduling the requested examination, that the Veteran's address was correct; and indicates that the VHA has unsuccessfully attempted to schedule the requested examination on numerous occasions-most  recently, in May and June 2014.  

The Board acknowledges that, pursuant to prior remand directive, the AOJ requested that the pertinent medical center provide any copy(ies) of the VA examination notification letters sent to the Veteran, but that no such document has been associated with the file.  That fact notwithstanding, however, the Board observes that-aside from scheduling information provided by the VA medical center-multiple letters from the AOJ, as well as prior Board remands, clearly put the Veteran on notice that multiple attempts have been made to schedule her for a contemporaneous VA examination in connection with her increased rating claim.  Notably, none of the correspondence sent to the Veteran has ever been returned from the United States Postal Service as undeliverable.  Moreover, the Veteran has not provided good cause for failing to report to any scheduled examination, nor has she indicated a willingness to cooperate with VA's efforts to assist with her claim by reporting to a scheduled examination-as reflected, most recently, in a September 2014 telephone contact report associated with the claims file subsequent to the August 2014 SSOC.  Via that contact, the Veteran reported that she received and reviewed her August 2014 SSOC, and did not have any further evidence to submit.  The Board observes that the August 2014 SSOC again informed the Veteran about multiple attempts to schedule her for a VA examination to assess the severity of her right elbow disability; and that her claim had been denied on the basis that she did not report to the scheduled VA examination.

The provisions of 38 C.F.R. § 3.655(b) document the consequences of failure to report for a VA examination under the circumstances presented here: when entitlement to a benefit cannot be established or confirmed without a current VA examination, and the claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  The pertinent legal authority governing this matter is clear and specific, and the Board is bound by such authority.  

As, on these facts, entitlement to the benefit sought (a higher rating) cannot be established without a current examination, the Veteran has failed-without good cause, to report foe VA examination scheduled in conjunction with her claim for increase, and has not indicated a willingness to report to a scheduled VA examination, the Board has no alternative but to deny this claim as a matter of law.  See 38 C.F.R. § 3.655(b).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

A rating in excess of 10 percent for bursitis of the right elbow, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


